Costa v Arandia & Arandia (2020 NY Slip Op 06945)





Costa v Arandia & Arandia


2020 NY Slip Op 06945


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Renwick, J.P., Kapnick, Gesmer, Kern, JJ. 


Index No. 158085/13 Appeal No. 12486 Case No. 2019-05006 

[*1]Luciana Costa, Plaintiff-Appellant,
vArandia & Arandia et al., Defendants-Respondents.


Sutton Sachs Meyer PLLC, New York (Zachary G. Meyer of counsel), for appellant.
Arandia Law Firm, Kew Gardens (Alexander Arandia of counsel), for Arandia & Arandia, respondent and Alexander Arandia, respondent pro se.

Order, Supreme Court, New York County (Tanya R. Kennedy, J.), entered November 19, 2019, which granted defendants' motion for summary judgment as to their first counterclaim for breach of contract and denied plaintiff's cross motion for summary judgment, unanimously affirmed, without costs.
The motion court properly found the contingency fee agreement to be enforceable. Duly agreed contingent fee arrangements are generally valid (see Lawrence v Graubard Miller, 11 NY3d 588, 596 n 4 [2008]). Although there is an exception to this rule where the fee is "contingent upon the securing of a divorce . . . or is in any way determined by reference to the [*2]amount of maintenance, support, equitable distribution, or property settlement" (Rules of Professional Conduct [22 NYCRR] § 1200.0 rule 1.5[d][5][i]; see Medina v Richard A. Kraslow, P.C., 149 AD3d 928, 929-930 [2d Dept 2017]; Law Off. of Howard M. File, Esq., P.C. v Ostashko, 60 AD3d 643, 644 [2d Dept 2009]), this exception does not apply here, as the underlying dispute relates only to plaintiff's alleged breach of the confidentiality provision of a prior child support agreement.
We do not find sanctions to be warranted at this time.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020